  Case 19-05743      Doc 30  Filed 06/17/19 Entered 06/18/19 07:59:37            Desc Main
                               Document      Page 1 of 1
                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                    Eastern Division

In Re:                                 )                   BK No.:    19-05743
Nicholas S Hannon and Yolanda B Hannon )
                                       )                   Chapter: 13
                                       )
                                                           Honorable LaShonda Hunt
                                       )
                                       )
              Debtor(s)                )

                                      Order Confirming Plan

       The plan under Chapter 13 of the Bankruptcy code, filed as docket No. 23, having been found
by the Court to comply with the provisions of the 11 U.S.C. section 1325, THE PLAN IS HEREBY
CONFIRMED.




                                                        Enter:


                                                                 Honorable LaShonda A. Hunt
Dated: June 17, 2019                                             United States Bankruptcy Judge
